Exhibit 10.19

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), NOR ANY STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR
ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE
CORPORATION RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF THIS NOTE, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE CORPORATION , THAT THIS
NOTE MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

DIBZ INTERNATIONAL INC

 

(a Nevada corporation)

 

Convertible Promissory 9% Note



 



22nd December 2014 Total Note: $75,000.00  



 

DIBZ INTERNATIONAL INC., a Nevada corporation (the “Corporation”), for value
received, promises to pay (subject to the conversion provisions set forth
herein) to the order of RiverHouse IT INC (the “Holder”), on 22nd December 2016
(the “Maturity Date”), upon presentation of this Convertible Promissory Note
(the “Note”), Seventy Five Thousand ($75,000.00) Dollars (the “Principal
Amount”) together with any accrued and unpaid interest.

 

The Note is convertible into shares of DIBZ Common stock or at the option of the
Holder, Series A Convertible Preferred shares. (the “Converted Stock”) of the
Corporation as provided below in Section 2. This Note is issued in accordance
with the terms and conditions set forth in the Loan Agreement, of even date
herewith, by and between the Corporation and the Holder (the “Loan Agreement”).

 

 

 

 

The Corporation covenants, promises and agrees as follows:

 

1. Interest. Subject to the Holder's right to convert, interest payable on this
Note shall accrue at the annual rate of nine percent (9%) and be payable on the
Due Date, accelerated or otherwise, when the principal and remaining accrued but
unpaid interest shall be due and payable, or sooner as described below.

 

2. Conversion.

 

2.1. Option to Convert to Common Shares. The Holder shall have the right, from
and after the issuance of this Note and then at any time until this Note is
fully paid, at his option, to convert, in whole or in part, subject to the terms
and provisions hereof, the then outstanding balance of the Principal Amount of
the Note, and at the Holder's election, the interest accrued on the Note, into
shares of the Corporation’s common stock the number of shares to be determined
by dividing the outstanding balance of the Principal Amount of the Note,
together with any interest, to be converted by fifty five percent (55%) of the
average of the closing bid price of the Corporation’s common stock for the five
(5) trading days immediately preceding the date of the Conversion Notice (as
hereinafter defined); provided, (the “Conversion Price”), subject to adjustment
as provided below in Section 7

 

2.1.1 Option to Convert into Series A shares; The Holder shall have the right,
from and after the issuance of this Note and then at any time until this Note is
fully paid, at his option, to convert, in whole or in part, subject to the terms
and provisions hereof, the then outstanding balance of the Principal Amount of
the Note, and at the Holder's election, the interest accrued on the Note, into
shares of the Corporation’s Series A Convertible No Voting Preferred stock the
number of shares to be determined by dividing the outstanding balance of the
Principal Amount of the Note, together with any interest, to be converted by
Five percent (5%) of the average of the closing bid price of the Corporation’s
common stock for the thirty (30) trading days immediately preceding the date of
the Conversion Notice (as hereinafter defined); provided, (the “Conversion
Price”), subject to adjustment as provided below in Section 7.

 

2.2. Exercise of Conversion Right. The conversion right shall be exercised, if
at all, by surrender of the Note to the Corporation, together with written
notice of election executed by the Holder, which may be in the form which is
included with this Note (hereinafter referred to as the “Conversion Notice”) to
convert such Note or a specified portion thereof into the shares of common stock
of the Corporation. Such notice shall be sent to the Corporation at the address
set forth below in Section 10 hereof.

 

The date of conversion (the “Date of Conversion”) shall be the date on which the
Conversion Notice is received by the Corporation and the person or persons
entitled to receive the shares issuable upon such conversion shall be treated
for all purposes as the record Holder or Holders of such shares on such date.

 

2.3. Reservation of Shares. The Corporation shall at all times reserve and keep
available, free from preemptive rights, unissued or treasury shares, shares of
Common Stock sufficient to effect the conversion of this Note; and, if at any
time, the number of authorized but unissued shares of Common Stock shall not be
sufficient to effect the conversion of all then outstanding principal of this
Note, the Corporation will take such corporate action as may be necessary to
increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purpose.

 



2

 

 

2.4. Conversion Limitation. In no event shall the Holder be entitled to convert
any portion of the Note in excess of that portion of the Note upon conversion of
which the sum of (1) the number of shares of the Corporation’s common stock
beneficially owned by the Holder and his affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the Notes or the unexercised or unconverted portion of
any other security of the Corporation) and (2) the number of shares of common
stock issuable upon the conversion of the portion of the Note, would result in
beneficial ownership by the Holder and his affiliates of more than 4.9% of the
outstanding shares of the Corporation’s common stock. For purposes of the
proviso to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulations 13D-G thereunder, except as otherwise provided
in clause (1) of such proviso. The Holder may waive the limitations set forth
herein by written notice of not less than sixty (60) days to the Corporation.

 

3. Prepayment. The Corporation shall have the right to prepay this Note, in
whole or in part, without penalty or a premium.

 

4. Security. The Corporation’s obligations hereunder are secured by a Security
Agreement, as more fully described in the Loan Agreement, by and between the
Corporation and the Holder.

 

5. Default.

 

5.1. Payment of this Note shall, at the election of the Holder, be accelerated
immediately upon the occurrence of any of the following events (a “Event of
Default”):

 

(a) The non-payment by the Corporation when due of principal and interest as
provided in this Note; or

 

(b) The occurrence of any Event of Default as such term is defined in the Loan
Agreement.

 

5.2. Each right, power or remedy of the Holder hereof during the continuation of
any Event of Default as provided for in this Note or now or hereafter existing
at law or in equity or by statute shall be cumulative and concurrent and shall
be in addition to every other right, power or remedy provided for in this Note
or now or hereafter existing at law or in equity or by statute, and the exercise
by the Holder of any one or more of such rights, powers or remedies shall not
preclude the simultaneous or later exercise by the Holder hereof of any or all
such other rights, powers or remedies.

 



3

 

 

6. Registration Rights.

 

6.1 Registration Rights Granted. If the Company at any time proposes to register
any of its securities under the 1933 Act for sale to the public, whether for its
own account or for the account of other security holders or both, except with
respect to registration statements on Forms S4, S8 or another form not available
for registering the Registrable Securities for sale to the public, provided the
Registrable Securities are not otherwise registered for resale by the Holder
pursuant to an effective registration statement, each such time it will give at
least fifteen (15) days' prior written notice to the record holder of the
Registrable Securities of its intention so to do. Upon the written request of
the Holder, received by the Company within ten (10) days after the giving of any
such notice by the Company, to register any of the Registrable Securities not
previously registered, the Company will cause such Registrable Securities as to
which registration shall have been so requested to be included with the
securities to be covered by the registration statement proposed to be filed by
the Company, all to the extent required to permit the sale or other disposition
of the Registrable Securities so registered by the Holder of such Registrable
Securities (the “Seller”). In the event that any registration pursuant to this
Section 6.1 shall be, in whole or in part, an underwritten public offering of
common stock of the Company, the number of shares of Registrable Securities to
be included in such an underwriting may be reduced by the managing underwriter
if and to the extent that the Company and the underwriter shall reasonably be of
the opinion that such inclusion would adversely affect the marketing of the
securities to be sold by the Company therein; provided, however, that the
Company shall notify the Seller in writing of any such reduction.
Notwithstanding the foregoing provisions, or Section 6.4 hereof, the Company may
withdraw or delay or suffer a delay of any registration statement referred to in
this Section 6.1 without thereby incurring any liability to the Seller.

 

6.2. Registration Procedures. If and whenever the Company is required by the
provisions of Section 6.1 to effect the registration of any Registrable
Securities under the 1933 Act, the Company will, as expeditiously as possible:

 

(a) subject to the timelines provided in this Agreement, prepare and file with
the SEC a registration statement required by Section 6, with respect to such
securities and use its best efforts to cause such registration statement to
become and remain effective for the period of the distribution contemplated
thereby (determined as herein provided), promptly provide to the Holder of the
Registrable Securities copies of all filings and SEC letters of comment (but not
any information that is material, non-public information unless such information
is also promptly publicly disclosed) and notify Holder (by telecopier and by
e-mail addresses provided by Holder) on or before 6 pm ET on the same business
day that the Company receives notice that (i) the SEC has no comments or no
further comments on the registration statement, and (ii) the registration
statement has been declared effective (failure to timely provide notice as
required by this Section 6.2(a) shall be a material breach of the Company’s
obligation and an Event of Default as defined in the Note and a Non-Registration
Event as defined in Section 6.4 of this Note);

 

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective until such registration
statement has been effective for a period of two (2) years, and comply with the
provisions of the 1933 Act with respect to the disposition of all of the
Registrable Securities covered by such registration statement in accordance with
the Sellers’ intended method of disposition set forth in such registration
statement for such period;

 

(c) furnish to the Seller, at the Company’s expense, such number of copies of
the registration statement and the prospectus included therein (including each
preliminary prospectus) as such persons reasonably may request in order to
facilitate the public sale or disposition of the Common Stock covered by such
registration statement;

 



4

 

 

(d) use its commercially reasonable best efforts to register or qualify the
Registrable Securities covered by such registration statement under the
securities or “blue sky” laws of such jurisdictions as the Seller shall request
in writing, provided, however, that the Company shall not for any such purpose
be required to qualify generally to transact business as a foreign corporation
in any jurisdiction where it is not so qualified or to consent to general
service of process in any such jurisdiction;

 

(e) if applicable, list the Registrable Securities covered by such registration
statement with any securities exchange on which the Common Stock of the Company
is then listed;

 

(f) immediately notify the Seller when a prospectus relating thereto is required
to be delivered under the 1933 Act, of the happening of any event of which the
Company has knowledge as a result of which the prospectus contained in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and

 

(g) provided same would not be in violation of the provision of Regulation FD
under the 1934 Act, make available for inspection by the Seller, and any
attorney, accountant or other agent retained by the Seller or underwriter, all
publicly available, non-confidential financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company's
officers, directors and employees to supply all publicly available,
non-confidential information reasonably requested by the Seller, attorney,
accountant or agent in connection with such registration statement.

 

6.3. Provision of Documents. In connection with each registration described in
this Section 6, Seller will furnish to the Company in writing such information
and representation letters with respect to itself and the proposed distribution
by it as reasonably shall be necessary in order to assure compliance with
federal and applicable state securities laws.

 

6.4. Non-Registration Events. The Company and the Seller agree that the Seller
will suffer damages if the Registrable Securities are not included after written
request therefore, in any registration statement described in Section 6.1 and
maintained in the manner and within the time periods contemplated by Section 6
hereof, and it would not be feasible to ascertain the extent of such damages
with precision. Accordingly, if the Registrable Securities are not included in
any registration statement described in Section 6.1 (such an event referred to
as a "Non-Registration Event"), then the Company shall deliver to the Holder, as
Liquidated Damages, an amount equal to two percent (2%) for each thirty (30)
days (or part thereof) thereafter, of the Principal Amount of the Note acquired
by such the holder hereunder. The Company must pay the Liquidated Damages in
cash or an amount equal to one hundred and fifty percent (150%) of such
Liquidated Damages if paid in additional shares of registered unlegended
free-trading shares of Common Stock. Such Common Stock shall be valued at a per
share value equal to the average of the five (5) lowest closing bid prices of
the Common Stock as reported by Bloomberg L.P. for the twenty (20) trading days
preceding the first day of each forty-five (45) day or shorter period for which
Liquidated Damages are payable. The Liquidated Damages must be paid within ten
(10) days after the end of each forty-five (45) day period or shorter part
thereof for which Liquidated Damages are payable. In the event a Registration
Statement is filed by the Filing Date but is withdrawn prior to being declared
effective by the SEC, then such Registration Statement will be deemed to have
not been filed. All oral or written and accounting comments received from the
SEC relating to the Registration Statement must be responded to within ten (10)
business days. Failure to timely respond to SEC comments is a Non-Registration
Event for which Liquidated Damages shall accrue and be payable by the Company to
the holders of Registrable Securities at the same rate set forth above.
Notwithstanding the foregoing, the Company shall not be liable to the Holder
under this Section 6.4 for any events or delays occurring as a consequence of
the acts or omissions of the Holder contrary to the obligations undertaken by
Holder in this Note. Liquidated Damages will not accrue nor be payable pursuant
to this Section 6.4 nor will a Non-Registration Event be deemed to have occurred
for times during which Registrable Securities are transferable by the holder of
Registrable Securities pursuant to Rule 144(k) under the 1933 Act.

 



5

 

 

6.5. Expenses. All expenses incurred by the Company in complying with Section 6,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel and independent public accountants
for the Company, fees and expenses (including reasonable counsel fees) incurred
in connection with complying with state securities or “blue sky” laws, fees of
the National Association of Securities Dealers, Inc., transfer taxes, fees of
transfer agents and registrars, costs of insurance and fee of one counsel for
Seller are called “Registration Expenses.” All underwriting discounts and
selling commissions applicable to the sale of Registrable Securities, including
any fees and disbursements of one counsel to the Seller, are called "Selling
Expenses." The Company will pay all Registration Expenses in connection with the
registration statement under Section 6. Selling Expenses in connection with each
registration statement under Section 6 shall be borne by the Seller.

 

6.6. Indemnification and Contribution.

 

(a) In the event of a registration of any Registrable Securities under the 1933
Act pursuant to Section 6, the Company will, to the extent permitted by law,
indemnify and hold harmless the Seller, and, as applicable, each officer of the
Seller, each director of the Seller, each underwriter of such Registrable
Securities thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 6, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 6.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by the Seller, or any
such controlling person in writing specifically for use in such registration
statement or prospectus.

 



6

 

 

(b) In the event of a registration of any of the Registrable Securities under
the 1933 Act pursuant to Section 6, Seller will, to the extent permitted by law,
indemnify and hold harmless the Company, and each person, if any, who controls
the Company within the meaning of the 1933 Act, each officer of the Company who
signs the registration statement, each director of the Company, each underwriter
and each person who controls any underwriter within the meaning of the 1933 Act,
against all losses, claims, damages or liabilities, joint or several, to which
the Company or such officer, director, underwriter or controlling person may
become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the registration statement under which such Registrable Securities
were registered under the 1933 Act pursuant to Section 6, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and each
such officer, director, underwriter and controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
Seller, as such, furnished in writing to the Company by Seller specifically for
use in such registration statement or prospectus, and provided, further,
however, that the liability of the Seller hereunder shall be limited to the net
proceeds actually received by the Seller from the sale of Registrable Securities
covered by such registration statement.

 

(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 6.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 6.6(c), except and only if and to the extent the indemnifying party
is prejudiced by such omission. In case any such action shall be brought against
any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 6.6(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

 



7

 

 

(d) In order to provide for just and equitable contribution in the event of
joint liability under the 1933 Act in any case in which either (i) Seller, or
any controlling person of Seller, makes a claim for indemnification pursuant to
this Section 6.6 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 6.6 provides for indemnification in such case, or (ii) contribution
under the 1933 Act may be required on the part of the Seller or controlling
person of the Seller in circumstances for which indemnification is not provided
under this Section 6.6; then, and in each such case, the Company and the Seller
will contribute to the aggregate losses, claims, damages or liabilities to which
they may be subject (after contribution from others) in such proportion so that
the Seller is responsible only for the portion represented by the percentage
that the public offering price of its securities offered by the registration
statement bears to the public offering price of all securities offered by such
registration statement, provided, however, that, in any such case, (y) the
Seller will not be required to contribute any amount in excess of the public
offering price of all such securities sold by it pursuant to such registration
statement; and (z) no person or entity guilty of fraudulent misrepresentation
(within the meaning of Section 6(f) of the 1933 Act) will be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.

 

6.7. Delivery of Unlegended Shares.

 

(a) The Common Stock shall not contain any legend, provided (i) a registration
statement (including the Registration Statement) covering the resale of such
security is effective under the Securities Act, or (ii) following any sale of
such Common Stock pursuant to Rule 144, or (iii) if such Common Stock are
eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission). A
holder of Common Stock may, by notice to the Company, require the Company to
reissue any Common Stock previously issued, so that new Common Stock do not
contain any legends. Within three (3) business days (such third (3rd) business
day being the “Unlegended Shares Delivery Date”) after the business day on which
the Company has received such holder’s request to remove legends, the Company
shall deliver, and shall cause legal counsel selected by the Company to deliver
to its transfer agent (with copies to Holder) an appropriate instruction and
opinion of such counsel, directing the delivery of shares of Common Stock
without any legends, reissuable pursuant to any effective and current
Registration Statement described in Section 6 of this Agreement or pursuant to
Rule 144 under the 1933 Act (the “Unlegended Shares”); and the Company shall
cause the transmission of the certificates representing the Unlegended Shares
together with a legended certificate representing the balance of the submitted
certificate, if any, to the Holder at the address specified in the notice of
sale, via express courier, by electronic transfer or otherwise on or before the
Unlegended Shares Delivery Date. Transfer fees shall be the responsibility of
the Seller.

 



8

 

 

(b) In lieu of delivering physical certificates representing the Unlegended
Shares, if the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program, upon request of a
Holder, so long as the certificates therefor do not bear a legend and the Holder
is not obligated to return such certificate for the placement of a legend
thereon, the Company shall cause its transfer agent to electronically transmit
the Unlegended Shares by crediting the account of Holder’s prime Broker with DTC
through its Deposit Withdrawal Agent Commission system. Such delivery must be
made on or before the Unlegended Shares Delivery Date.

 

(c) The Company understands that a delay in the delivery of the Unlegended
Shares pursuant to Section 6 hereof later than two business days after the
Unlegended Shares Delivery Date could result in economic loss to a Holder. As
compensation to a Holder for such loss, the Company agrees to pay late payment
fees (as liquidated damages and not as a penalty) to the Holder for late
delivery of Unlegended Shares in the amount of $20 per business day after the
Delivery Date for each $10,000 of purchase price of the Unlegended Shares
subject to the delivery default. If during any 365 day period, the Company fails
to deliver Unlegended Shares as required by this Section 6.7 for an aggregate of
thirty (30) days, then Holder assignee holding Registrable Securities subject to
such default may, at its option, require the Company to redeem all or any
portion of the Common Stock subject to such default at a price per share equal
to 120% of the Conversion Price of such Common Stock or 120% of the fair market
value of such Common Stock, whichever is higher (“Unlegended Redemption
Amount”). The amount of the liquidated damages described above that have accrued
or paid for the twenty day period prior to the receipt by the Holder of the
Unlegended Redemption Amount shall be credited against the Unlegended Redemption
Amount. The Company shall pay any payments incurred under this Section in
immediately available funds upon demand.

 

(d) In addition to any other rights available to a Holder, if the Company fails
to deliver to a Holder Unlegended Shares as required pursuant to this Agreement,
and after the Unlegended Shares Delivery Date the Holder purchases (in an open
market transaction or otherwise) shares of common stock to deliver in
satisfaction of a sale by such Holder of the shares of Common Stock which the
Holder was entitled to receive from the Company (a "Buy-In"), then the Company
shall pay in cash to the Holder (in addition to any remedies available to or
elected by the Holder) the amount by which (A) the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of common stock so
purchased exceeds (B) the aggregate purchase price of the shares of Common Stock
delivered to the Company for reissuance as Unlegended Shares together with
interest thereon at a rate of 15% per annum, accruing until such amount and any
accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty). For example, if a Holder purchases
shares of Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to $10,000 of purchase price of shares of Common Stock
delivered to the Company for reissuance as Unlegended Shares, the Company shall
be required to pay the Holder $1,000, plus interest. The Holder shall provide
the Company written notice indicating the amounts payable to the Holder in
respect of the Buy-In.

 



9

 

 

(e) In the event a Holder shall request delivery of Unlegended Shares as
described in Section 6.7 and the Company is required to deliver such Unlegended
Shares pursuant to Section 6.7, the Company may not refuse to deliver Unlegended
Shares based on any claim that Holder or any one associated or affiliated with
Holder has been engaged in any violation of law, or for any other reason,
unless, an injunction or temporary restraining order from a court, on notice,
restraining and or enjoining delivery of such Unlegended Shares shall have been
sought and obtained and the Company has posted a surety bond for the benefit of
Holder in the amount of 120% of the Conversion Price of such Common Stock or
120% of the fair market value of such Common Stock, whichever is higher, which
are subject to the injunction or temporary restraining order, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to such Holder to the extent Holder
obtains judgment in Holder’s favor.

 

7. Anti-Dilution Adjustments. The Conversion Price shall be subject to
adjustment as follows:

 

(a) In case the Corporation shall at any time subdivide or combine the
outstanding shares of common stock, declare a stock dividend, stock split,
reverse stock split or other similar transaction or reclassify its common stock,
the Conversion Price in effect immediately prior to such transaction shall be
proportionately adjusted to reflect the effect of such transaction. Any such
adjustment shall be effective at the close of business on the date such
transaction shall become effective.

 

(b) In case of a consolidation or merger of the Corporation with or into another
corporation (other than a merger or consolidation in which the Corporation is
the continuing corporation and which does not result in a reclassification of
outstanding shares of common stock of the class issuable upon the conversion of
this Note and pursuant to which the security holders of the Corporation are not
entitled to receive securities of another issuer), or in case of any sale or
conveyance to another corporation of the property of the Corporation as an
entirety or substantially as an entirety, the Corporation or such successor or
purchasing corporation, as the case may be, shall execute an instrument
providing that the Holder of this Note shall have the right thereafter to
convert this Note into the kind and amount of shares of stock and other
securities and property receivable upon such reclassification, consolidation,
merger, sale, or conveyance by the Holder of the number of shares of Common
Stock of the Corporation into which this Note might have been converted
immediately prior to such reclassification, consolidation, merger, sale, or
conveyance. Such interest shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for herein. The
foregoing provisions of this Note shall similarly apply to successive
reclassification of shares of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

 



10

 

 

8. Failure to Act and Waiver. No failure or delay by the Holder hereof to insist
upon the strict performance of any term of this Note or to exercise any right,
power or remedy consequent upon a Event of Default hereunder shall constitute a
waiver of any such term or of any such breach, or preclude the Holder hereof
from exercising any such right, power or remedy at any later time or times. By
accepting payment after the due date of any amount payable under this Note, the
Holder hereof shall not be deemed to waive the right either to require payment
when due of all other amounts payable under this Note, or to declare a Event of
Default for failure to effect such payment of any such other amount.

 

The failure of the Holder of this Note to give notice of any failure or breach
of the Corporation under this Note shall not constitute a waiver of any right or
remedy in respect of such continuing failure or breach or any subsequent failure
or breach.

 

9. Consent to Jurisdiction. The Corporation hereby agrees and consents that any
action, suit or proceeding arising out of this Note shall be brought in any
appropriate court in the State of Nevada, and by the issuance and execution of
this Note the Corporation irrevocably consents to the jurisdiction of each such
court.

 

10. Transfer/Negotiability. This Note shall be transferred on the books of the
Corporation only by the registered Holder hereof or by his attorney duly
authorized in writing or by delivery to the Corporation of a duly executed
assignment. The foregoing notwithstanding, the Corporation shall not transfer
this Note nor any of the shares of Common Stock issuable upon conversion
hereunder except pursuant to registration under the Act or an available
exemption from the registration requirements of the Act. Neither the Corporation
nor its Transfer Agent, if any, shall be obligated to effect any such transfer
unless it shall have received an opinion of counsel to the Holder reasonably
satisfactory to the Corporation and its Transfer Agent, if any, stating that
such removal of the legend complies with the provisions of the Act. The
Corporation shall be entitled to treat any Holder of record of the Note as the
Holder in fact thereof and shall not be bound to recognize any equitable or
other claim to or interest in this Note in the name of any other person, whether
or not it shall have express or other notice thereof, save as expressly provided
by the laws of Nevada.

 



11

 

 

11. Notices. All notices and communications under this Note shall be in writing
and shall be either delivered in person or accompanied by a signed receipt
therefor or mailed first-class United States certified mail, return receipt
requested, postage prepaid, and addressed as follows:

 

If to the Corporation, to:

 

Paul Taylor



paul@diz.com

 

Florida :

 



Land 321 972 6338 

cell   561 245 0310

 

If to Holder:

 

Mark T Wood

28, Neon Moon Drive

Eutaw

Alabama

35462

T 205 737 4790

F 205 449 4583

admin@diz.com

 

12. Governing Law. This Note shall be governed by and construed and enforced in
accordance with the laws of the State of Nevada or, where applicable, the laws
of the United States, without regard to conflicts of law.

 

13. Binding upon Successors. All covenants and agreements herein contained by or
on behalf of the Corporation shall bind its successors and assigns and shall
inure to the benefit of the Holder and his successors and assigns; Corporation
may not assign this Agreement or any rights or duties hereunder without Holder’s
prior written consent and any prohibited assignment shall be absolutely void.
Holder reserves the right to sell, assign, transfer, negotiate, or grant
participation in all or any part of, or any interest in Holder’s rights and
benefits hereunder; provided, that Holder shall, for informational purposes but
not as a requirement, notify the Corporation of the identity of all other
assignees or participants who have acquired an ownership interest in the Note,
and upon conversion, in the equity of the Corporation as a result thereof. In
connection with any such assignment or participation, Holder may disclose all
documents and information which Holder now or hereafter may have relating to
Corporation's business.

 



12

 

 

IN WITNESS WHEREOF, the Corporation has caused this Note to be duly executed as
of 22nd December 2014

 



  By: /S/          Name: Paul Taylor   Title: President

 

 



13

 



 

Exhibit d.

 

OPERATIONS AND ASSETS

 

According to the SBA there are more than 23 million small businesses (SMBs) in
the United States today. Utilizing assets (‘the Assets’) DIBZ INTERNATIONAL INC
(‘the “Company”) acquired on 12/22/2014 from Riverhouse IT Inc (NV) in exchange
for a $75,000 9% Convertible Note. The Company will focus on serving SMBs that
require robust and functional connectivity with their current and potential
customers.

 

Approximately 44 percent of these SMBs may already have a website, and among
those that have a website, most are ineffective at driving business traffic via
their efforts. These SMB owners, many of whom work six or seven days a week,
mostly lack the time, expertise and/or resources needed to make online and
mobile marketing a relevant, effective part of their business plan. At the same
time, there is growing acceptance among SMB owners that an effective online and
mobile presence is critical to their marketing efforts. Many SMBs are beginning
the process of shifting their marketing budgets from traditional media to online
and mobile channels. The Assets are designed and hereby are fully developed. The
proprietary suite of services (SoS) for SMBs are cloud based, easy-to-use and
intuitive, can be deployed rapidly, customized easily and accessed anywhere
through a "Dashboard". Customers access our SoS through the Internet with their
computers, mobile devices, telephones PDA’s etc. Our SoS is designed to
establish an online and mobile presence, increase sales and provide leads and
customer management tools. To achieve our objectives SoS allows customers to:

 

efficiently market to their customers and prospects;

drive increased traffic to their location and/or website (s); 

manage and nurture customers and prospects;

increase revenues by generating leads; and

increase revenues by selling online.

 

The Company’s customers are able to achieve these results and avoid much of the
expense and complexity of traditional technology development. As a result
customers face less financial risk, enjoy lower costs, quicker startup times and
receive a much higher ROI over traditional development methods. The Company
offers web services, mobile services, hosted email, email marketing, web
marketing, mobile marketing, SEO, SEM, VoIP, social media services and customer
relationship management (“CRM”) services integrated and bundled together through
our innovative and proprietary Dashboard. The Company markets the services
principally under the DIBZ International Inc brand names:

 

CannaBuy.com, 

CannabuyExchange.com, 

Tokinmail.com 

&

DIBZ.com.

 

The Assets are fully developed and deployed systems. The Company generates
revenue from “fixed” subscriptions from customer subscriptions and “variable”
fee revenue generated from a broad array of IT and alternative marketing
services performed for customers.

 

As a secondary revenue source, the Company also markets highly customized
versions of the SoS to financial advisors and retirement planning professionals
through a third party.

 



14

 

 

Our Advantages

 

The Company believes that the following competitive strengths differentiate the
Company’s assets from all competitors and are key’s to the Company’s success:

 

Easy to Use Proprietary Dashboard

The proprietary Dashboard is the first to offer web, email, text messaging,
social media and voice services as an integrated suite of services for SMBs. The
Dashboard integrates all necessary functions of online sales and marketing into
one online location for customers. No longer will the customer have to purchase
different services from different companies and spend their limited time trying
to separate services working together.

 

Mobile enabled 

The SoS platform is the first to offer mobile marketing in a service offering
for web site marketing. This provides customers with powerful mobile marketing
advantage over their competitors and gives us a first to market sales advantage.

 

Low Cost rapid expansion and deployment 

The Company has developed and owns the proprietary platform. The Company does
not pay licensing fees or other types of fees for the use and expansion of the
platform. The platform can be deployed rapidly for customers who do not have to
spend time procuring, installing or maintaining the servers, storage, networking
equipment, security products, or other infrastructure hardware and software
necessary to ensure a scalable and reliable service.

 

On-demand, cloud-based delivery 

Delivering the services on-demand allows the Company to serve additional
customers with little incremental expense and to deploy new features and
upgrades quickly and efficiently to existing customers.

  

Suite of Products Covers Entire Sales and Service Cycle 

The integrated suite of products and services and eCommerce capabilities enhance
customer’s online and mobile marketing efforts by covering the entire sales
cycle, from lead generation and lead management to sales to the consumer.

 

Recurring revenue model 

The Company sells the services on a monthly, quarterly or annual subscription
basis, which provides greater levels of recurring revenues and predictability
compared to traditional perpetual, license-based business models.

 

Products and Services 

 

The Company’s goal is to integrate a broad range of services and products
through the SoS enabling SMBs to establish, maintain, promote, and optimize
their The Company b, social and mobile presence. The Company sells to customers
whether or not they have already established an online presence. Customers can
subscribe to a suite products that meet a variety of needs, and which can be
enhanced with additional services; alternatively, they can choose to purchase
customized solutions for specific needs.

 

The Company’s products and services can be broken down into the following three
categories:

 

Lead Nurturing Subscriptions

Website Subscriptions

Marketing Services

 

Lead Nurturing Services

These services are targeted to SMB customers who already have a web presence.
These services include:

 

proprietary dashboard

email marketing

mobile marketing

social media links

landing page services

lead and response tracking

 

Website Subscriptions

These services are targeted to SMB customers who either need an online presence
or want to replace their existing online presence. These services include:

 

proprietary dashboard

Domain name and registration services

 



15

 

 

website design

website hosting

Email marketing

Mobile marketing

Customer email systems

VoIP linked website

Social media links

Landing page services

Visitor tracking and reporting

Lead and response tracking

 

Marketing Services



These services are additional services for website and lead nurturing
subscribers. In addition to our basic subscription packages above package the
Company offers the following:

 

SEO - search engine optimization

SEM - search engine marketing

2 way mobile marketing services

Unique toll-free telephone number tracking

Newsletter services

Logo design and brand building

Social media design and marketing

Custom design services

eCommerce website design and development

Guaranteed lead program



Keyword lead generation

 

Lead Nurturing Services

 

Proprietary Dashboard

A unique, icon oriented interface to our integrated suite of technology. The
Dashboard integrates web, email, text messaging, social medial, voice systems,
CRM and reporting technologies into a simple to use interface that allows our
customers to easily prospect, track and grow their customers and online
presence. Developed from the ground up – The proprietary Dashboard technology
offers our busy customers one stop shopping for all their needs. Typically
customers save time and money with an integrated system; when similar
competitive services are added up and compared - providing the Company’s
customers a compelling incentive to switch to DIBZ services.

 

Email Marketing 

The Company offers an e-mail marketing tool that enables customers to easily
communicate with their customers and prospects via email. Included in this
service are a contact management tool and a reporting component to help track an
email campaign’s success.

 

Mobile Marketing 

The Company offers a text messaging tool that enables our customers to easily
communicate with their customers and prospects via text message. Included in
this service are a contact management tool and a reporting component to help
track an email campaign’s success.

 

Social Media 

To enable customer’s access the growing and increasingly important social media
channel, The Company provides easy to manage links and integration with popular
social media sites such as Facebook, Twitter, Google Places and LinkedIn.
Additionally customers are offered the opportunity to optimize and increase
online exposure by providing professionally designed Facebook and Twitter
Company pages.

 

Landing Page Services

The Company offers customized, and template designed landing pages to capture
prospect and customer information. Typically landing pages are used in
conjunction with an email or mobile marketing campaign and provide the interface
for customers to provide the product or service described within a campaign.

 

Lead and Response Tracking 

All actions are track able and quantifiable. This provides customers with
real-time metrics and analysis regarding the success of their current marketing
campaign.

 

Website Subscriptions

 

Domain Name Registration and Services

All online activity starts with a domain name. The Company makes this process
easy for customers - the customers tell us their desired domain name(s) and the
Company does the rest, providing a full suite of domain services to assist
customers.

 



16

 

 

Website Design 

Websites are tailored for a business’s products or services, and include
features that keep businesses connected with their customers and prospects
through the Dashboard, social media “share” icons, location maps, customizable
contact forms and more. These features enable SMBs to have a professional and
effective website to serve customers and grow business by reaching new
prospects.

 

Website Hosting

Provisioning and website hosting based on standardized, scalable managed hosting
services for our customers. Customers need not worry about running a website,
managing backups, servers going up and down, etc. – The Company provides the
service. A white glove service typically not afforded to SMB's.

 

Email Marketing 

The Company offers an e-mail marketing tool that enables customers to easily
communicate with their customers and prospects via email. Included in this
service are a contact management tool and a reporting component to help track an
email campaign’s success.

 

Mobile Marketing 

The Company offers a text messaging tool that enables customers to easily
communicate with their customers and prospects via text message. Included in
this service are a contact management tool and a reporting component to help
track an email campaign’s success.

 

Customer Email 

Every website customer receives one e-mail address tied to their domain name.
Customers may purchase additional mailboxes as necessary. Our mail service is
compatible with Microsoft Outlook, Macintosh Mail, IOS, Blackberry and Android
systems. Mail features advanced filtering and search capabilities, automatic
mail forwarding and webmail access.

 

VoIP linked website 

Every customer's website is VoIP enabled for PC to customer communications. This
means a prospect may call a website customer while on the website - through a
VoIP service built into the website free of charge - providing instant voice
communications capabilities.

 

Social Media 

To help customers access the growing and increasingly important social media
channel The Company provide easy to manage links and integration with popular
social media sites such as Facebook, Twitter, Google Places and LinkedIn. The
Company optionally offers the opportunity to optimize and increase online
exposure by providing professionally designed Facebook and Twitter Company
pages.

 

Landing Page Services 

The Company offers custom designed landing pages designed to capture prospect
and customer information. Typically landing pages are used in conjunction with a
email or mobile marketing campaign and provide the interface for customers to
provide the product or service described in the campaign.

 

Visitor tracking and reporting 

All visits are track able and quantifiable. This provides customers with
real-time metrics and analysis regarding visitors to their website.

 

Lead and Response Tracking 

All actions are track able and quantifiable. This provides customers with
real-time metrics and analysis regarding the success of their current marketing
campaign.

 

Marketing Services

 

SEO



Search engine optimization and inclusion, monthly online marketing submissions
to more than 100 search engines, social sites, GPS navigation devices and online
yellow page directories and site submission to many popular search engines and
search submission services offered as a monthly subscription.

 

SEM 

The Company b-based lead generation services designed to increased traffic to
customers’ websites and stores. The Company typically manages and optimizes the
customers paid search engine marketing campaigns on the customers’ behalf. This
service is offered as a monthly subscription.

 

2 way mobile marketing services 

Integrate a marketing campaign or sale with a unique local phone number. This
local phone number can send and receive voice calls as The Company as send and
receive text messages. All calls and text messages are tracked via the
proprietary Dashboard - giving the customer instant and easily verifiable
tracking data for the marketing campaign. This is available to all website
customers as an option for every campaign. No contract required for the phone
service.

 

Toll-free telephone number tracking 

A 800 number may be used instead of the local number above. All calls are logged
and tracked in the customers Dashboard. No contract is required for the phone
service.

 

Newsletter services 

The Company designs and manages a monthly newsletter on behalf of the customer
on request.

 



17

 

 

Logo design and brand building 

Logo creation services provide professional, affordable design products that
equip SMBs to compete with larger businesses. The Company’s services help build
a company’s brand value by presenting a strong, unified image.

 

Social Media 

To help customers access the growing and increasingly important social media
channel The Company provides easy to manage links and integration with popular
social media sites such as Facebook, Twitter, Google Places and LinkedIn. The
Company optionally offers customer the opportunity to optimize and increase
online exposure by providing professionally designed Facebook and Twitter
Company pages.

 

Custom design services

The Company offers complete custom website design services. These services are
typically chosen for larger, more established customers that have had an online
presence in the past, or that are designing their first website with unique
specifications. Customers work directly with our experienced The Company b
designers to build a fully customized website. Additionally, the Company sells
any of our subscription-based The Company b services and products to custom web
design customers.

 

eCommerce web site design and development 

Customers work directly with designers and programmers to build high-end custom
eCommerce stores. Business and customer security is a top priority.
Additionally, The Company sells subscription-based The web services and products
to custom web design customers.

 

Guaranteed lead program 

The Company offers targeted lead generation services directed toward independent
financial advisors and retirement planning agencies. The Company works with an
agencies existing website or create a new lead-generating website that sends
real time leads directly to the agent.

 

Lead Generation 

This service researches relevant keywords to create ads designed to bring
traffic to the customers website. When prospects search for a service, they are
driven to a lead generating landing page to request a quote or information and
upon signup delivered to the customer’s dashboard and communicated to the
customer in real time.

 

Market Analysis

 

One common trait of SMBs is the need for simple, quick and effective marketing.
The proprietary Dashboard and platform address this need by integrating web,
email, text messaging, social medial, voice systems, CRM and reporting
technologies into a simple to use interface that allows our customers to easily
prospect, track and grow their customers and online presence. This save SMBs
money - but more importantly it provides quick, effective marketing solutions
that generate revenue and save time for customers. According to the SBA:

 

The 23 million small businesses in America account for 54% of all U.S. sales.



Small businesses provide 55% of all jobs and 66% of all net new jobs since the
1970s. 

600,000 plus franchised small businesses in the U.S. account for 40% of all
retail sales. 

Small business in America occupies 30-50% of all commercial space, an estimated
20-34 billion square feet.

 

Furthermore, the small business sector is growing rapidly. While corporate
America has been "downsizing", the rate of small business "start-ups" has grown,
and the rate for small business failures has declined.

 



18

 

 

Strategy and Implementation

 

The Company has built the business model around an affordable subscription-based
model that allows SMBs to affordably outsource their The Company b services and
online marketing needs. The Company currently markets the platform as follows:

 



Cannabuy Alliance Vertical Network (Rezoning Land – Cannabuy Card Cannabuy
Exchange Local Regional Markets (Regionalized Community _ Social Networking)
TokinMail Community Connectivity (Connectivity Inside the community) Launchpit
Customer Services / Payment systems (Back office product)

 

DIBZ.com – white label and wrap around affiliate services for SMBs

 

The technology is delivered as Software as a Service via Cloud technologies.

 

The software consists of the following proprietary files located on the Mark T.
Wood’s private server.

 

Script Name   Size 401koptimizer.php   6292 aboutus.php   568 addcontact.php  
27316 addcontact_validate.js   1677 addmembers.php   9452
adminagentcontactdetail.php   3858 adminagentcontact.php   4437
adminagentsummary.php   6014 admincontactus.php   3762 admindashboard.php   1997
admindripagent.php   3897 admindriphistory.php   3739 adminemailagent.php   3692
adminrequestinfo.php   3936 adminsmsagent.php   2979 adminunsubhistory.php  
7965 biplocation.php   5999 agentdlrhistorydetail.php   2428 agentdlrhistory.php
  2201 agentmap.bak.php   2298 agentmap.php   2305 bannerscripts.php   580
base-scripts.php   747 browcalladmindetail.php   6643 browcalladmin.php   3891
browcallagent.php   3281 browsermail.php   5361 browserpc.php   5317 charts.php
  11553 contacthistory.php   2857 contactsend.php   4833

 



19

 

 

Script Name   Size contactsend_validate.js   662 contactusdata.php   5629
contactusdefault.php   3602 contactusdetail.php   2353 contactushistory.php  
3849 contactus.php   4492 contactussend.php   8760 contact_validate.js   1469
dailydripadmin.php   13493 dailyleadreportbyday.php   7825 dailyleadreport.php  
8148 dashboard.php   2784 dictionary.php   2604 dictionaryterms.php   2238
dlrlistdetail.php   2447 dlrlist.php   3363 dlrservice.php   1687 dripadmin.php
  3938 dripcreate.php   6409 driphistory.php   3865 dripmake.php   4648
dripsender.php   13104 dripsend.php   6700 editcontactgroup.php   2699
editcontact.php   28192 editcontact_validate.js   1677 editgroups.php   9378
editmembers.php   4975 emailadmin.php   4372 featuredblock.php   2368
fpbottom.php   516 fpcalcmony.php   1758 fpstock.php   11888
fptwitteradmindetail.php   6982 fptwitteradmin.php   3832 front-portfolio.php  
1140 front_quote.bak.php   6315 front_quote.php   8999 frontstock.php   12110
front-tweet.php   1357 front-video.php   872 gethelp.php   1477 getsymbol.php  
8146

 



20

 

 

Script Name   Size gmapadmindetail.php   6498 gmapadmin.php   3754
goldenhits.bak.php   540 goldenhits.php   546 home-top.bak.php   2370
home-top.php   4736 jquery-ie7.php   4641 leadhome.php   1769 mailcreate.bak.php
  5963 mailcreate.php   6224 mailcreate.tiny.php   5234 mailhistory.php   3871
mailmake.php   4655 mailsender.php   17667 mailsend.php   11443
mailuseragent.php   1185 mailview.php   6145 marketschartbox.php   7738
marketwatch.php   63 moneycenter.php   6608 myinfoadminabout.php   2721
myinfoadmincontact.php   2746 myinfoadmindetail.php   19859 myinfoadminnew.php  
14671 myinfoadmin.php   3158 myinfoadminpix.php   2739 myinfoadminrequest.php  
2774 myinfo.php   30196 newcontactgroup.php   1319 newsitechecklist.php   5502
newsletteradmin.php   2114 newslettercreate.php   5036 newsletter.php   1365
newssignup.php   1371 newssignupsend.php   8064 newssup_validate.bak.js   1162
newssup_validate.js   1274 pagetracker.php   4115 pagetrackerseo.php   2897
pageviewsumdetail.php   2485 pageviewsum.php   5282 pageviewuser.php   6299

 



21

 

 

Script Name   Size phonenum.php   3741 pictureblockfront.php   1329
pictureblock.php   1329 portconfirm.php   1510 portfoliodetail.php   17822
portfoliolist.php   13359 portfoliomgr.php   2708 portfolionew.php   8641
portfolionew_validate.js   2466 portfolioregdo.php   9276 portfolioreg.php  
2943 portfolioreg_validate.js   1785 portfolioup.php   4338
portfolioup_validate.js   1160 quote.php   9576 readdetail.php   2746
readhistory.php   3085 requestdetail.php   4241 requesthistory.php   4054
requestinfodata.php   6174 requestinfodefault.php   3640 requestinfodo.php  
10750 requestinfo.php   4655 requestinfo_validate.js   2114 retiredradio.php  
1449 r.php   1587 senddripqueue.php   11520 sendmailqueue.php   10229
sendsmsqueue.php   9848 signature.php   3553 simplesteps.php   1210 smsadmin.php
  4624 smscreate.php   6796 smshistory.php   3002 smsmake.php   4890
smssender.php   15071 smssend.php   10879 smsview.php   4572 symbol.php   10052
tools.php   1730 transparent.png   151 twitteragent.php   3579 unsubcribedo.php
  5192 unsubhistory.php   7750

 



22

 

 

Script Name   Size unsubscribedo.php   5838 unsubscribe.php   370
unsubsuccess.php   777 validate_checkbox.js   749 validate_sub_checkbox.js   433
viewcontacts.php   3823 watchlistdetail.php   17753 watchlistnew.php   8404
biplocation.php   6243      

 

 

23



 

 

 

 

 

 

 

 

